Dissenting Opinion.
Crumpacker, J.,
dissents with Pfaff, C. J., concurring. — The facts recited in the court’s opinion clearly-justified the Industrial Board in concluding that the contract of employment between the appellant and the appellee was made “in contemplation of ... at least part performance in Indiana” and therefore said Board had jurisdiction of the subject matter of this litigation and its award should be affirmed. Fisher v. Mossman-Yarnelle Co. (1938), 105 Ind. App. 22, 13 N. E. 2d 343. Certainly said facts do not compel a conclusion that the parties to the employment contract contemplated that no part of it would be performed in Indiana — a situation necessary if the Board’s award is to be reversed.
Note. — Reported in 151 N. E. 2d 163.